Citation Nr: 1702432	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970. This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and his spouse testified at a March 2014 Travel Board hearing in Phoenix, Arizona before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims file.

In October 2015, the Board remanded the case for further action by the originating agency. The case has now returned to the Board for further appellate action. Since the requested development has not sufficiently been completed, further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for due process considerations and additional development. 

In October 2015, the Board found a July 2014 VA examination opinion inadequate and, therefore, remanded the issue of entitlement to service connection for a low back disability to obtain a new VA examination opinion. The July 2014 VA examiner opined that the claimed condition was less likely as not incurred in or caused by a claimed in-service injury, event, or illness. Regarding the Veteran's statements that his history of in-service low back pain derived from loading and unloading ammunition, the Veteran's reports that he attended a medical clinic in 1968 and 1969 for low back pain, and supporting buddy statements from his spouse and service mate, the examiner noted that this pain is orthopedically insufficient for the Veteran to have later developed X-ray evidence of multilevel spondylosis or an injury that would require an L4-S1 fusion. The Board noted that the VA examiner did not fully explain why the Veteran's claimed in-service pain was orthopedically insufficient and failed to address the Veteran's and his wife's statements that he has experienced back pain since service.

Following the October 2015 remand, an October 2015 VA examiner opined that there was not enough substantive chronological evidence from medical providers to link the Veteran's claim of significant injury and ongoing back disability to service based on a biologically plausible scientific rationale. The examiner based the opinion, in part, on the lack of continuity of treatment as opposed to symptoms and did not address the February 1989 private MRI showing degenerative changes of the thoracic spine. Although the examiner noted lay statements that the Veteran suffered from back pain since service and was treated in-service with shots in his lower back, they were not addressed in the examiner's rationale. As such, the Board finds that the VA opinion is inadequate.

The Board has stated that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McClendon v. Nicholson, 20 Vet. App. 79 (2006). In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony and consideration of all of the evidence is necessary. As such, another VA examination must be afforded to the Veteran. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1. Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the claimed low back disability. The claims file must be made available to the examiner for review. 

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified low back disability had its onset during, or are otherwise related to, active service. The examiner should specifically comment on his documented post service industrial injury in August 1986 and its effects, if any, on the Veteran's current disability, as well as the February 1989 MRI showing degenerative changes of the thoracic spine. 

The examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran. The examiner must consider the Veteran's lay statements concerning symptoms he experienced and cannot discount these statements solely because of a lack of corroborating treatment records. These statements include competent reports of back pain in service and back pain predating the Veteran's post service injury incurred in 1986.

In addition, the examiner should discuss the lay statements of the Veteran's wife and the lay statements of the Veteran's service mate. The examiner should further discuss the Veteran's testimony and his wife's testimony during the March 2014 hearing.

The examination report must include a complete rationale with supporting statements for all opinions expressed.

2. Thereafter, readjudicate the issue on appeal of entitlement to service connection for a low back disability, with consideration of all additional evidence received. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






